MOTION NOB REHEARING.
BOND, .1.
The learned counsel for respondents earnestly contends that the main opinion in this case misapplies the law governing the right of a dowress to the- yearly value of land which can not be assigned. "We think this position of counsel rests upon an imperfect view of the statutes applicable to the question. The Dower Act entitles a widow to the yearly value of land, subject to that right which “is not susceptible of division without great injury thereto,” and *38she may acquire this upon her own suit, or that of the heirs or other persons interested in the land. R. S. 1889, secs. 4534, 4543 and 4546. This act, in suits thereunder, does not provide for a sale of the land, nor for a personal judgment against the owners of the fee, but does provide for an execution against the land alone for the yearly allowance in favor of the widow. R. S. 1889, sec. 4556. In effect it creates an encumbrance on the land enforcible against it at annual intervals during the life of the widow for a fixed sum. On the other hand the partition act provides for the sale of land which “can not be divided without great prejudice to the owners,” and the payment of “the present value of any dower interest therein,” (R. 6. 1889, secs. 7132, 7163, 7170, 7174; Weatherford v. King, 119 Mo. 51), and permits suits for that purpose by “any one or more of the parties interested.” In the case at bar the action was brought by the heirs to assess the “yearly value” of the widow’s dower in an indivisible lot. The latter by her answer admitted the gravaman of the petition and joined in its prayer (Carlin v. Mullery, 149 Mo. 255), necessarily therefore, her relief is confined to that afforded by suits under the dower act. Neither by a prior suit, nor as a defense to the present one, did the widow ask for a sale of the land under the partition act above cited. If she was not satisfied with the yearly value which the statute gives her in lieu of dower in kind in actions like the present, she should have exercised her right as a person sui juris to invoke the statute of partition, whereunder the land might have been sold, and wherein she would have realized the present value of her dower, calculated upon the basis of the proceeds of the. sale and her future expectancy of life. Such a calculation would evolve a sum represented by legal interest for her life expectancy upon one-third of the value of the fee as represented by the proceeds of the sale, and would be an apt disposition of the matter in a partition proceeding, but would *39be clearly outside of tbe scope of tbe letter or spirit of tbe relief afforded in a suit to assess the yearly value of dower; yet tbe whole trend of tbe testimony' adduced on behalf of respondent in tbis case was to show tbat tbe lot in question might be leased for so long a term tbat its rental value would be six per cent on tbe value of tbe fee. We were unable to concede the competency of tbis testimony under tbe language of tbe act upon which tbis suit is based, nor has tbat conclusion been shaken by tbe suggestion of tbe learned counsel for respondents, tbat while tbe owners of tbe fee should have it charged with a yearly value which could be produced by tbe extended letting referred to by tbe witnesses, yet they were not obliged to execute leases for tbat duration, but were privileged to put tbe land to other uses. Tbe whole concensus of tbe evidence in tbis case is, tbat tbe high rental insisted upon by respondents could only be secured by letting for tbe term of fifty to ninety-nine years; tbat a letting for a lesser term would only yield tbe same rental which bad accrued before and after tbe death of tbe testator. Unless, therefore, the owners of tbe fees were prepared to stand a loss in tbe receipt of rents for tbe property, they would be constrained to let it for tbe term supposed by tbe witnesses for respondent in order to earn a sum which would justify tbe payment of tbe widow’s dower; and tbe same result would follow in tbe diminution of tbe price which tbe owners would receive upon tbe sale of tbe property, by tbe excess of tbe amount claimed for respondent over tbat which would be assessable in her favor under annual or short leases of tbe property. It seems to us tbat these considerations demonstrate tbe unsoundness of tbe contention of tbe learned counsel for respondents. As was said in tbe main opinion, we do not think fair management of tbe fee so as to make it reasonably productive, implied a duty on the part of tbe owners of tbis lot to let it for a term so protracted as to convert tbe lot itself into a mere rent-paying *40agency. No sucb obligation is imposed by tbe dower act— wbicb is tbe sole source of respondent’s right — nor by tbe decisions construing its purpose, and intent, and tbe evidence as to tbe rent-paying capacity of land so protracted does not in our view tend to show tbe yearly value to wbicb tbe act in question restricts tbe widow wben tbq land itself can not be assigned in kind.
Tbe motion for rebearing is overruled.
All concur.